NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PEGGI SUE MCINTYRE,                             No.    20-35177

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00019-BMM

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted March 8, 2021**
                             San Francisco, California

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Peggi Sue McIntyre appeals from the district court judgment affirming the

final judgment of the Commissioner of Social Security to deny her application for

disability benefits and supplemental security income under Titles II and XVI of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

the district court’s order de novo and reverse only if the underlying decision from

the Administrative Law Judge (ALJ) “was not supported by substantial evidence in

the record as a whole or if the ALJ applied the wrong legal standard.” Molina v.

Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by regulation on other

grounds. We hold that substantial evidence supports the ALJ’s conclusions. We,

therefore, affirm the judgment of the district court.

      McIntyre alleges her disability began on December 29, 2015. Her alleged

disability stems from degenerative disc disease, fibromyalgia, attention deficit

disorder/attention deficit hyperactivity disorder, anxiety disorder, and affective

disorder. However, she continued to work in various jobs until she was fired in May

2016. On June 23, 2016, she injured her back during a horseback riding accident

and required surgery; she has not worked since her accident. The ALJ conducted

the five-step evaluation process, pursuant to 20 C.F.R. §§ 404.1520(a) and

416.920(a), and he determined that McIntyre is not disabled within the meaning of

the Social Security Act. The ALJ found that McIntyre has the residual functional

capacity to perform light work or sedentary work with some limitations, and the ALJ

held that there are a significant number of jobs in the national economy that she can

still perform.

      Substantial evidence supports the specific and legitimate reasons given by the


                                           2
ALJ to discount, in part, the opinion of McIntyre’s treating physician, Dr. Iuliano,

regarding her recovery period after her lumbar fusion surgery. See 20 C.F.R.

§ 404.1527(c). The ALJ adequately explained that Dr. Iuliano’s letter—which stated

McIntyre would be “unable to work” for an “undetermined amount of time for her

healing process” following her spinal surgery—was vague and was not intended to

express a view on McIntyre’s abilities after the limited healing period immediately

following her surgery. See Ford v. Saul, 950 F.3d 1141, 1154–55 (9th Cir. 2020).

Indeed, McIntyre’s medical records from her follow-up appointments with Dr.

Iuliano after her accident demonstrate that her condition had begun to improve. In

addition, the separate medical opinion from the non-treating physician, Dr. Stevick,

supports the finding that McIntyre could perform light work with limitations after

her gradual recovery from surgery. We hold that the ALJ had discretion to reject

McIntyre’s broad reading of Dr. Iuliano’s letter and of his approval of a 12-month

disabled parking permit, and that the ALJ provided germane reasons for doing so.

      The ALJ also offered specific, clear, and convincing reasons to discount

McIntyre’s testimony as to her “subjective pain or the intensity of [her] symptoms.”

Molina, 674 F.3d at 1112. For example, McIntyre’s testimony about her mental

health and physical limitations did not correspond with her demeanor, her statements

to her various treating physicians, nor the medical evidence in the record, including

evidence from non-treating physicians. See Carmickle v. Comm’r Soc. Sec. Admin,


                                         3
533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record is a

sufficient basis for rejecting the claimant’s subjective testimony”).

      Moreover, McIntyre had acknowledged in previous discussions with her

physicians that her long-standing, pre-accident physical and mental health

conditions were marginally improved with medication and physical therapy when

she complied with treatment, or at least had not prevented her from working up to

30 hours a week in the period immediately preceding her accident. See Wellington

v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (“Such evidence of medical treatment

successfully relieving symptoms can undermine a claim of disability”); see also

Gregory v. Bowen, 844 F.2d 664, 667 (9th Cir. 1988) (observing that a claimant’s

health condition “had remained constant for a number of years . . . [but] had not

prevented her from working over that time”).         Regardless, the ALJ accepted

McIntyre’s symptom testimony, in part, when it corresponded with objective,

documented evidence because he restricted McIntyre to light or sedentary work with

additional restrictions.

      Substantial evidence supports the ALJ’s hypotheticals posed to the vocational

expert (VE) as well. Contrary to McIntyre’s argument, the ALJ did not pose an

incomplete hypothetical because he did not include her requested additional

limitations; his hypotheticals included all limitations supported by the properly

weighted medical opinions and objective evidence. The ALJ properly discredited


                                          4
the evidence and subjective testimony that supported McIntyre’s further requested

limitations. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989)

(holding that an ALJ’s hypotheticals need not include limitations not supported by

substantial evidence). Nevertheless, the ALJ still received testimony from the

vocational expert regarding the alternative residual functional capacity restriction of

sedentary work, which better aligned with McIntyre’s requested limitations, and held

that there are a substantial number of available jobs in the national economy for

McIntyre under either residual functional capacity finding.1

      AFFIRMED.




1
  McIntyre requested that we remand her claim to the ALJ with the direction that
payment of benefits be awarded. Even if McIntyre had successfully established that
she is entitled to remand, the appropriate remedy would be further proceedings rather
than payment of benefits due to the inconsistencies between McIntyre’s testimony
and the medical records. See Brown-Hunter v. Colvin, 806 F.3d 487, 495–96 (9th
Cir. 2015); Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1099–1102 (9th
Cir. 2014).

                                          5